By the Court.
There seems no reason for the doubt, if the parties consent to the submission. In accounts of a long standing, depending on a great variety of facts, it is almost impossible to do complete justice by a jury trial, and we have frequently experienced the necessity of references, after the court have delivered their sentiments on particular points of law. The defalcation act of 1705, declares “the award of referees mutually chosen and approved of by the court, to have the same effect, and to be as available in law as a verdict given by twelve men.” Express negative words appear necessary to oust courts of justice from making such rules of court, in matters of mere account, where the parties consent to a reference.
Referees appointed.